Exhibit 10.4


SETTLEMENT AGREEMENT AND GENERAL RELEASE
 
This Settlement Agreement and Release (the “Settlement Agreement”) is entered
into as a document under seal as of July 31, 2009, by and between Vermont Pure
Holdings, Ltd. (“Vermont Pure”), Peter K. Baker (“Baker), and Ross Rapaport
(“Rapaport”) (collectively referred to herein as “the Vermont Pure Parties”) on
the one hand, and Hagens Berman Sobol Shapiro LLP (“Hagens Berman”) and Thomas
M. Sobol (“Sobol”) (collectively referred to herein as “the Hagens Berman
Parties”) on the other.  (Each signatory to this Agreement is referred to herein
as a "Party", and all signatories are referred to collectively as "the
Parties.")
RECITALS
 
WHEREAS, Vermont Pure has filed suit against Hagens Berman and Sobol in
Massachusetts Superior Court, C.A. No. 06-1814-BLS, and Hagens Berman [and
Sobol] [have] brought certain counterclaims against Vermont Pure (“the
Massachusetts State Court Action”);
 
WHEREAS, Hagens Berman has filed suit against Baker and Rapaport in Federal
District Court, District of Massachusetts, C.A. No. 09-10404-DPW (“the Federal
Action”);
 
WHEREAS, the Hagen Berman Parties and the Vermont Pure Parties deny any and all
liability as alleged in the Massachusetts State Court Action and the Federal
Action, but wish to resolve their outstanding claims against each other;
 
NOW, THEREFORE, in consideration of the recitals, covenants, releases and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereto
agree as follows:






 
1

--------------------------------------------------------------------------------

 


AGREEMENT
 
1.           Actions dismissed:  No later than five business days from delivery
hereof, (a) Vermont Pure and the Hagens Berman Parties will cause the
Massachusetts State Court Action to be dismissed with prejudice as to the claims
between Vermont Pure and the Hagens Berman Parties, by executing and filing a
joint stipulation of dismissal in the form attached hereto as Exhibit A; and (b)
Hagens Berman will cause the Federal Action to be dismissed with prejudice, by
executing and filing a stipulation of dismissal in the form attached hereto as
Exhibit B.
 
2.           General Releases: Subject only to the provisions of this Agreement:
 
(a) Vermont Pure, for itself and all of its respective parent companies,
subsidiaries, divisions, affiliates, predecessors, successors, assigns, and all
companies owned or controlled by them, and Baker and Rapaport, together with
their representatives, agents, heirs, executors and administrators, in
consideration of the mutual promises made herein, do hereby release and forever
discharge the Hagens Berman Parties and all of their respective affiliates,
predecessors, successors, assigns, and all companies owned or controlled by
them, and each of their past and present partners (including without limitation
Steve Berman), agents, attorneys, officers, directors, shareholders, servants,
employees, representatives, agents, heirs, executors, administrators, and
insurers from any and all claims, potential claims, demands, attorney's fees,
costs, causes of action, actions, suits, debts, sums of money, damages, and
causes of action of every kind or nature, whether known or unknown, suspected or
unsuspected, whether arising in law or equity, that they now have or have at any
time heretofore (from the inception of time) had against them, including without
limitation all claims which have been asserted or could have been asserted in
the Massachusetts State Court Action or the Federal Action.
 
(b)  Hagens Berman, for itself and all of its respective affiliates,
predecessors, successors, assigns, and all companies owned or controlled by
them, and Sobol, together with his representatives, agents, heirs, executors and
administrators, in consideration of the mutual promises made herein, do hereby
mutually release and forever discharge the Vermont Pure Parties and all of their
respective parent companies, subsidiaries, divisions, affiliates, predecessors,
successors, assigns, and all companies owned or controlled by them, and each of
their past and present officers, agents, attorneys (including without limitation
Dean F. Hanley and Jeffrey L. Williams), officers, directors, shareholders,
servants, employees, representatives, agents, heirs, and executors from any and
all claims, potential claims, demands, attorney's fees, costs, causes of action,
actions, suits, debts, sums of money, damages, and causes of action of every
kind or nature, whether known or unknown, suspected or unsuspected, whether
arising in law or equity, that they now have or have at any time heretofore
(from the inception of time) had against them, including without limitation all
claims which have been asserted or could have been asserted in the Massachusetts
State Court Action or the Federal Action.
 
3.           No Admission of Liability: The Parties acknowledge that this
Settlement Agreement is given in settlement of disputed claims and is not, and
shall not be construed as, an admission of liability, or as an admission of the
truthfulness of any of the factual allegations made by either Party.   All
Parties expressly deny all liability.
 
4.           No cooperation:  The Vermont Pure Parties will not voluntarily
cooperate in any other litigation brought against the Hagens Berman Parties,
including without limitation by voluntary provision of documents.  The Vermont
Pure Parties may respond to lawful process including subpoenas.
 
5.           Confidentiality:  Subject to the provisions of Paragraph 6 below,
the Parties expressly agree that neither they nor any person or organization
acting on their behalf will, at any time, directly or indirectly, except as
expressly authorized in writing by the non-disclosing party, publicize, divulge
or disclose to any person, entity, or media representative, the terms of this
Settlement Agreement and the matters released herein, except (a) as required by
law or by tax authorities or (b) a Party may disclose this Settlement Agreement
to a legal advisor, accountant, or auditor to the extent necessary to receive
professional advice.
 
6.           Vermont Pure public disclosure:  The parties acknowledge that
Vermont Pure is a public company with a class of equity securities registered
under the Securities Exchange Act of 1934 (the “Exchange Act”), and that
accordingly Vermont Pure is required to disclose certain material
transactions.  As required by the Exchange Act, Vermont Pure will file a Current
Report on Form 8-K with the Securities and Exchange Commission (“SEC”) in
connection with execution and delivery of this Settlement Agreement and of
another agreement being executed and delivered herewith, which Form 8-K will
contain the language set forth in Exhibit C hereto.  Further, Vermont Pure will,
as required by the Exchange Act, file this Settlement Agreement with the SEC as
an exhibit to its Quarterly Report on Form 10-Q for the Quarter Ended July 31,
2009, which is required to be filed on or before September 14, 2009.  It is
further understood that references similar to the language set forth in Exhibit
C will occur in portions of Vermont Pure’s Form 10-Q and Form 10-K reports filed
after the date hereof, and similar references may be required to be made in
other filings of Vermont Pure under the Exchange Act, the Securities Act of
1933, or other federal securities laws, in accordance with the disclosure
requirements under such laws.  Vermont Pure will endeavor to keep the substance
of such disclosures consistent with Exhibit C, and will make them no more
specific than Exhibit C, unless otherwise required by law.
 
 
 
 
2

--------------------------------------------------------------------------------

 
 
7.           Authority to Sign: All Parties represents and warrants to the other
that the individual executing this Settlement Agreement on such Party's behalf
is fully authorized to do so, is executing the Agreement willingly and
knowingly, and, further, that such individual is fully authorized to bind the
Party on whose behalf it is executing this Settlement Agreement to the terms of
all releases of claims, undertakings and obligations of that Party as set forth
in this Settlement Agreement.
 
9.            Choice of Law: The Settlement Agreement shall be governed by and
construed and enforced in accordance with the substantive and procedural laws of
the Commonwealth of Massachusetts (without regard to the conflict of laws
provisions thereof).
 
10.           Execution in Counterparts: This Settlement Agreement may be
executed in counterparts, which together shall comprise the executed Settlement
Agreement.
 
11.           Amendments: This Settlement Agreement may be modified, amended or
supplemented only by a written instrument which specifically references this
Settlement Agreement and is signed by all Parties.
 
12.           Each Party Represented by Counsel: Each Party has been advised by
its own legal counsel in negotiating this Settlement Agreement and, in executing
this Settlement Agreement, and does not rely upon any representations, promises,
or inducements made by any other Party or its representatives, with the sole
exception of the promises and provisions set forth herein.  The fact that a
Party or counsel for a party drafted any recital or provision of this Settlement
Agreement shall not cause that recital or provision to be construed against the
drafting Party.
 
13.           Entire Agreement: This Settlement Agreement shall constitute the
entire agreement of the Parties with respect to its subject matter and
supersedes any prior or contemporaneous agreement, contract or
understanding.  It shall be binding upon and inure to the benefit of the Parties
and their respective successors and assigns.
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Parties' authorized representatives have duly executed
this Agreement as an instrument under seal on the day and year first written
above.
 
 

VERMONT PURE HOLDINGS LTD.     HAGENS BERMAN SOBOL SHAPIRO LLP                  
   
/s/Peter Baker
   
/s/ Anthony D. Shapiro
 
Title: CEO
   
Title:Vice President
                      PETER K. BAKER     THOMAS M. SOBOL              /s/ Peter
K. Baker     /s/ Thomas M. Sobol             ROSS RAPAPORT                   /s/
Ross Rapaport        



 

 




 

 
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
Exhibit A
 
COMMONWEALTH OF MASSACHUSETTS


SUFFOLK, ss.
 
 

  )     VERMONT PURE HOLDINGS, LTD., ) SUPERIOR COURT     ) DEPARTMENT     )    
Plaintiff,     )       ) Civil Action No. 06-1814 (BLS1)   v. )       )    
THOMAS M. SOBOL,  )     GARVE W. IVEY, JR., ) STIPULATION OF DISMISSAL   KEVIN
F. BERRY,  ) WITH PREJUDICE AS TO   HAGENS BERMAN SOBOL SHAPIRO, LLP,  ) THOMAS
M. SOBOL AND   IVEY & RAGSDALE (a partnership), and  ) HAGENS BERMAN SOBOL  
COZEN O’CONNOR (a professional corporation),    ) SHAPIRO, LLP     )    
Defendants.  )       )    

 
 
Pursuant to Rule 41(a)(1)(ii), defendants Hagens Berman Sobol Shapiro, LLP
(“Hagens Berman”) and Thomas M. Sobol (“Sobol”) and plaintiff Vermont Pure
Holdings, Ltd. (“Vermont Pure”) hereby stipulate that all claims by Vermont Pure
against Hagens Berman and Sobol, and all counterclaims by Hagens Berman against
Vermont Pure, in the above captioned action be, and hereby are, dismissed with
prejudice, each side to bear its own fees and costs.  Hagens Berman and Sobol
are no longer parties to this action.
DATED this __th day of July, 2009
 

PLAINTIFF,     DEFENDANTS,   VERMONT PURE HOLDING, LTD.,     HAGENS BERMAN SOBOL
SHAPIRO, LLP and THOMAS M. SOBOL By Its Counsel,     By their counsel,          
                                         
 
   
 
 
Michael P. Boudett, BBO No. 558757
   
Michael E. Mone, BBO No. 351680
 
Foley Hoag LLP
   
James N. Esdaile, Jr., BBO No. 156080
  155 Seaport Boulevard     Esdaile, Barrett & Esdaile   Boston, Massachusetts
02210-2600     75 Federal Street   Tel:    (617) 832-1180     Boston, MA  02110
       
Tel:  (617) 482-0333
            Jeffrey L. Williams, BBO No. 565378         Jorden Burt LLP        
175 Powder Forest Drive, Suite 201         Simsbury, Connecticut  06089        
Tel:   (860) 392-5000
                           

 
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
Exhibit B


 
UNITED STATES DISTRICT COURT
 
DISTRICT OF MASSACHUSETTS
 


________________________________________________
)
 
HAGENS BERMAN SOBOL SHAPIRO LLP,                         )
 
)           C.A. No. 09-10404 DPW
 
Plaintiff                                           )
 
)
 
v.                                                                                              )           STIPULATION
OF DISMISSAL
 
)           WITH PREJUDICE
 
PETER K. BAKER and ROSS RAPAPORT                            )
 
Defendants                                     )
 
)
 
)
________________________________________________


Pursuant to Rule 41(a)(1)(ii), plaintiff Hagens Berman Sobol Shapiro LLP and
defendants Peter B. Baker and Ross Rapaport hereby stipulate that the above
captioned action be, and hereby is, dismissed with prejudice, each side to bear
its own fees and costs.


DATED this __th day of July, 2009
 

PLAINTIFF,     DEFENDANTS,   HAGENS BERMAN SOBOL SHAPIRO, LLP     PETER B. BAKER
and ROSS RAPAPORT   By Its Counsel,     By their counsel,                      
         
 
   
 
 
David S. Nalven, BBO No. 547220
   
Michael P. Boudett, BBO No. 558757
  HAGENS BERMAN SOBOL SHAPIRO LLP     Foley Hoag LLP   One Main Street, 4th
Floor     155 Seaport Boulevard   Cambridge, MA 02142     Boston, Massachusetts
02210-2600   Telephone: 617-482-3700     Tel:    (617) 832-1180            
 
   
 
 

 
 
 
 
6

--------------------------------------------------------------------------------

 
 
 
 
 
Exhibit C


Reference is made to Part I, Item 3, "Legal Proceedings," in the Company’s
Annual Report on Form 10-K filed January 29, 2009, describing the Company’s
lawsuit in the Superior Court Department, County of Suffolk, Massachusetts, CA
No. 06-1814, against three law firms and individual members thereof that had
been representing the Company in litigation involving Nestlé Waters North
America, Inc., which item is incorporated by reference.
 
On July __, 2009, the Company reached a settlement with all defendants in the
action other than Cozen O’Connor and a former partner in that firm, pursuant to
which mutual releases have been executed.  The Company has received a one-time
payment of $3 million which will be reflected in the quarter ending July 31,
2009.  Trial against the remaining defendants in the case has been scheduled for
October 1, 2009.  Management intends to pursue the Company’s remaining claims,
and to the extent of the counterclaims asserted against the Company, to defend
the Company vigorously.
 
 
 
7